Exhibit 10.10

 

[logo1.jpg]

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
Effective January 1, 2014

 

 1.      Purpose. The purpose of NovaBay Pharmaceuticals, Inc. (hereinafter
referred to as “NovaBay” or the “Company) Non-Employee Director Compensation
Plan (the “Plan”) is to advance the interests of NovaBay and its shareholders by
closely aligning the interests of the Non-Employee Directors with the Company
and its shareholders. This Plan requires the payment of the annually established
compensation payable to Non-Employee Directors for their service to be in cash
and options to purchase the Company’s Common Stock (“Options). Options issuable
under this Plan shall be from the shareholder approved 2007 Omnibus Incentive
Plan.

 

 2.      Administration. The Compensation Committee of the Board (the
“Committee”) shall administer the Plan. The Committee shall, subject to the
provisions of the Plan, have the power to construe the Plan, to determine all
questions arising thereunder, and to adopt and amend such rules and regulations
for the administration of the Plan, as it may deem desirable. Any decisions of
the Committee in the administration of the Plan, as described herein, shall be
final and conclusive. The Committee may authorize any one or more of its members
or any officer of the Company to execute and deliver documents on behalf of the
Committee. No member of the Committee shall be liable for anything done or
omitted to be done by him or her or by any other member of the Board in
connection with the Plan, except for his or her own willful misconduct or as
expressly provided by statute.

   

3.      Participation; Amount of Non-Employee Director Compensation. The
Committee shall annually approve the amount of compensation payable for services
to be performed by Company Non-Employee Directors. Effective January 1, 2014
such fees shall be payable in cash and Options as follows:

 

 

a.

Cash Compensation

 

Status

Cash Payment

Comment

     

Non-Employee Director

$30,000 per year

Paid Quarterly

     

Chairman of the Comp Committee

$10,000 per year

Paid Quarterly

     

Lead Director

$20,000 per year

Paid Quarterly

     

Chairman of the Audit Committee

$12,000 per year

Paid Quarterly

     

Chairman of the N&CG Committee

$8,000 per year

Paid Quarterly

     

Member of the Audit Committee

$6,000 per year

Paid Quarterly

     

Member of the Comp or N&CG

$5,000 per committee per year

Paid Quarterly

    

 
 

--------------------------------------------------------------------------------

 

 

 

b.

Equity Compensation: Equity compensation to Non-Employee Director is in the form
of grants made under the shareholder approved 2007 Omnibus Incentive Plan (the
“Plan”), made pursuant to the standard form of non-qualified stock option
agreement approved for use with the Plan.

 

Initial Equity Grant

30,000 options (4-year vest, ¼ after one year and quarterly thereafter in equal
quarterly installments)

 

Annual Equity Grant

15,000 options (1-year vest in equal monthly installments, at the beginning of
each month)

 

4.      Payment of Non-Employee Director Compensation. Each Non-Employee
Director shall be issued the Options determined pursuant to Section 3.b above on
the first day of the year of the grant on which the NYSE Mkt is open for
trading, or in the case of a new director, the Options shall be granted on the
day the new director becomes a member of the Board. The exercise price for the
Options is equivalent to the Fair Market Value of the NovaBay common stock on
the date of the grant. The Fair Market Value shall be the closing price of one
share of NovaBay common stock as reported on the NYSE Mkt on the date of grant,
or, if the NYSE Mkt is not open for trading on such date, on the most recent
preceding date when it is open for trading. Each Non-Employee Director shall be
paid the cash compensation payable to such Non-Employee Director as determined
pursuant to Section 3 above on the first business day of the calendar quarter
for such quarter.

 

Within 30 days from the first day of each calendar year or by January 30 of each
year or, in the case of a new director, within 30 days from the day the new
director becomes a member of NovaBay’s Board of Directors, each director can
irrevocably elect in writing (request addressed to the CFO) to take 25%, 50%,
75% or 100% of his or her annual total cash compensation for service as a
non-employee director in the form of a stock option. The number of shares
subject to such stock option shall be the number of shares of NovaBay stock as
calculated using the Black-Scholes model (which shall be the same methodology
NovaBay has most recently used for financial reporting purposes), at the time
the stock option is granted, to equal the amount of annual cash compensation
foregone. The options shall be granted on January 30 of each year, or, if the
NYSE Mkt is not open for trading on such date, on the most recent preceding date
when the NYSE Mkt is open for trading, or in the case of a new director, the
Options shall be granted on the day of official appointment, as indicated by the
press release and/or 8-K filing with the SEC. The options are 10-year options
with an exercise price equal to the closing price of NovaBay’s common stock on
the grant date as reported by the NYSE Mkt or, if the NYSE Mkt is not open for
trading on such date, on the most recent preceding date when such market is open
for trading. Such stock options shall vest in equal monthly installments such
that they are fully vested at the end of the calendar year.

 

 
 

--------------------------------------------------------------------------------

 

  

5.     Miscellaneous Provisions.

 

          (a) Neither the Plan nor any action taken hereunder shall be construed
as giving any Non-Employee Director any right to be elected or re-elected as a
director of the Company.

 

          (b) A participant’s rights and interest under the Plan may not be
assigned or transferred, hypothecated, or encumbered in whole or in part either
directly or by operation of law or otherwise (except in the event of a
participant’s death, by will, or the laws of descent and distribution),
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner, and no such right or
interest of any participant in the Plan shall be subject to any obligation or
liability of such participant.

 

          (c) The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of the Non-Employee Director’s compensation.

 

          (d) The provisions of this Plan shall be governed by and construed in
accordance with the laws of the State of California.

 

          (e) Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering, and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the singular
shall also include within its meaning the plural, where appropriate, and vice
versa.

 

6.     Termination. This Plan shall terminate upon the earlier of the following
dates or events to occur:

 

 

(a)

upon the adoption of a resolution of the Committee and approved by the Board
terminating the Plan; or

 

 

(b)

December 31, 2014.

 

No termination of the Plan shall materially and adversely affect any of the
rights or obligations of any person without his or her consent with respect to
any shares of Common Stock theretofore issuable under the Plan.